In examining the brief and reply brief of appellant we find statements reflecting on the ability and integrity of the trial judge, which we cannot permit to go unnoticed. We quote some of them:
"The trial court evidently does not grasp the facts or the law of the case. * * *. When we therefore read paragraph 10 of the findings or apology of the trial judge, we note * * *. But it never seemed to occur to the trial judge in his various apologies for Birkeland that his findings were inconsistent with each other or *Page 470 
with the evidence * * *. In fact as the record shows the more falsehoods that Birkeland told and the more preposterous those falsehoods were, the more devotedly did the trial judge seem to cling to and hang upon Birkeland's words and this irrespective of the fact that Birkeland was contradicting himself from one end of the trial to the other and in every way imaginable. * * * The record discloses that we are justified in regarding with misgiving the findings and conclusions of law and the order of the trial judge denying our motion for amended findings. * * * And the record does show clearly that the trial judge was unable to distinguish between probability and improbability; or between truth and falsehood; or between right and wrong; and that he was not able to reason from cause to effect, and that apparently he had no conception of the law of the case. The very term `judge' is supposed to imply discrimination, judgment, knowledge and experience and especially a keen knowledge of the difference between right and wrong. When he fails to display any of these qualifications, what weight can be attached to any of his findings? From our standpoint, a judge who cannot see is very much the same as a judge who will not see, and besides how can we distinguish between the two? In either case, justice is thwarted. It is indeed disheartening to deal with a case such as this."
And in the reply brief we find this: "Reference is made to the alleged findings of the court found at record, page 1144, folios 3430-1, in which the trial court gratuitously and in violation of the stipulation of the parties and of his own rulings at the trial * * * proceeds to make an alleged finding that * * *. We submit that this is an outrageous thing."
The findings bear evidence of painstaking consideration of voluminous testimony; and attacks of the sort indicated by the above excerpts upon the ability, good sense and common honesty of the trial judge are not to be tolerated in the files of this court. In no sense can we be aided in determining the questions involved in an appeal by belittling or abusing the judge below. Such attempts to belittle a judge of our courts are unworthy of the members of an *Page 471 
honorable profession who are the officers of the court. Therefore, on our own motion, the offending briefs are stricken from the files with leave to appellant to file within 20 days from the date hereof proper briefs. In case of failure to serve and file other briefs within the time herein fixed a motion to affirm or dismiss the appeal will be entertained.
On December 4, 1925, the following opinion was filed: